DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2021.
Claims 1-20, 25 and 26 are examined on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-18, 20, 25 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quaglia (WO 2014/195767).
Regarding claim 1, Quaglia discloses a fluid delivery device 1 (Abstract, line 1; fig. 1B), comprising: 
a housing 3 (Abstract, line 3; fig. 1B) having a proximal end 4 (Abstract, line 3; fig. 1B), a distal end 6 (Abstract, line 4; fig. 1B), and a length therebetween;
an activation device 8 (Abstract, line 5; fig. 1B) disposed within the housing 3 (fig. 1B);

a foam pad 10 coupled to the distal end 6 of the housing 3;
wherein the bottle 7 is axially movable with respect to the housing 3 at least the predetermined distance dimension to engage the laminate seal (7a) element with the activation device 8 (fig. 1B) to dispense the fluid medium from the bottle 7 (fig. 1B) to the foam pad 10 (page 12, lines 3-4; fig. 1B).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 2, Quaglia discloses the device, wherein the laminate seal element is unsealed by the cutter element (see fig. 1B);
Regarding claim 3, Quaglia discloses the device, the cutter comprises a piercing element 14 (fig. 1B);
Regarding claim 4, Quaglia discloses the activation device comprising a tablet (see page 18, line 27 - page 19, line 3: the perforating element can accommodate a colouring substance in a pad; the pad is interpreted as constituting the tablet); a basket 11 (page 14, line 23) disposed distal to the cutter 14 (fig. 1B), wherein the basket houses the tablet, a funnel (built by walls of the chamber/basket 11) disposed distal to 
Regarding claim 5, Quaglia discloses the device, wherein the fluid medium dispensed from the bottle 7 engages the dye tablet to form a conditioned fluid (see page 18, line 27 - page 19, line 3).
Regarding claim 6, Quaglia discloses the device, wherein the fluid medium dispensed from the bottle 7 engages the dye tablet to form a conditioned fluid (see page 18, line 27 - page 19, line 3).
Regarding claim 8, Quaglia discloses the device, wherein the activation device 8 comprises a monolithic structure (see fig. 1B).
Regarding claims 9 and 10, Quaglia discloses the device, wherein the fluid medium being absorbable by the foam pad (page 1, line 29), wherein the foam pad naturally releases the fluid medium upon application of pressure to the foam pad, as required by claim 10.
Regarding claim 11, Quaglia discloses the device, wherein the proximal end of the housing defining an aperture and the bottle being at least partially receivable within the aperture of the housing (see fig. 1B).
Regarding claim 12, Quaglia discloses the device, wherein the bottle being rotatable with respect to the housing (page 2, line 16).
Regarding claim 13, Quaglia discloses the device having interior threads at the proximal end thereof and the bottle further including exterior threads at a distal end thereof, wherein the interior threads of the housing are engageable with the exterior 
Regarding claims 14 and 15, Quaglia discloses the device, wherein the bottle including a handle (upper part of the bottle) at a proximal end thereof, wherein the bottle is rotatable by a movement of the handle to axially translate the bottle with respect to said housing (see fig. 1B), wherein the handle is a monolithic structure (see fig. 1B), as required by claim 15.
Regarding claim 16, Quaglia discloses the device, wherein a material of the laminate seal element comprising aluminum, plastic, or their combinations (page 23, lines 10-14).
Regarding claim 17, Quaglia discloses the device, wherein the fluid medium comprising an antiseptic solution having alcohol (page 20, line 3).
Regarding claim 18, Quaglia discloses the device, wherein a volume of the bottle comprising between 2 and 50 ml (page 23, lines 17-18) that encompasses claimed range.
Regarding claim 20, Quaglia discloses the device having an initial position with the laminate seal element uncompromised and a final position with the laminate seal element unsealed by the cutter, wherein the fluid delivery device is transitionable from the initial position to the final position upon axial movement of the bottle with respect to the housing (page 15, lines 18-24).
Regarding claim 25, Quaglia discloses the method of using  fluid deliver device (page 3, lines 6-10) comprising:

an activation device 8 (Abstract, line 5; fig. 1B) disposed within the housing 3 (fig. 1B);
a bottle 7 (Abstract, line 5; fig. 1B) receivable in the proximal end 4 (fig. B) of the housing 3 (fig. 1B), the bottle (7) containing a fluid medium therein and sealed by a laminate (see page 15, lines 18-24) seal element (7a), wherein the laminate seal element (7a) is proximate the activation device 8 (fig. 1B) and disposed a predetermined distance dimension therefrom (see Fig.1 B); and
a foam pad 10 coupled to the distal end 6 of the housing 3;
rotating (see Page 8, lines 3-8) the bottle 7 within the housing 3 to axially move the laminate seal element (7a) at least the predetermined distance dimension with respect to the housing 3, and
engaging the laminate seal element (7a) with the activation device 8 to dispense the fluid medium from the bottle 7 to the foam pad 10.
Regarding claim 26, Quaglia discloses the method, wherein the fluid medium interacts with the dye tablet to create a conditioned fluid (see page 18, line 27 - page 19, line 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Quaglia (WO 2014/195767).
Quaglia discloses the invention discussed above but does not expressly disclose the foam pad having a triangular shape.
Since Applicant did not state that such shape serves any specific purpose or performs any specific function other that the function disclosed in Quaglia, it would have been obvious top those skilled in the art at the time the invention was filed to make the .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record WO 2014/195767, EP1549381, WO2009076612, WO2016102429, US20150297876 and US20130123717 fail to teach, suggest or render obvious the basket having a plurality of recesses promoting interaction of the dye tablet with the fluid medium.
The all listed prior art disclose most of claimed elements. However, none of cited Prior Art of record teach or suggest obvious the basket having a plurality of recesses promoting interaction of the dye tablet with the fluid medium.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781